IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1533
                                Filed April 1, 2020


IN THE INTEREST OF M.C.,
Minor Child,

T.W., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



       A mother appeals the termination of her parental rights to her one-year-old

son. AFFIRMED.



       Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellant

mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Kayla Stratton of Juvenile Public Defender, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Tabor, P.J., and Mullins and Schumacher, JJ.
                                        2


TABOR, Presiding Judge.

      A mother, Tiana, appeals the termination of her parental rights to her fourth

child, M.C. She argues the State failed to present clear and convincing evidence

to support the statutory basis for terminating her rights.     After independently

reviewing the record, we affirm.1

      I.     Facts and Prior Proceedings

      M.C. was born in November 2018. But his mother’s involvement with the

Iowa Department of Human Services (DHS) predated his birth. To set the stage,

Tiana had three older children—born in 2015, 2016, and 2017—and was pregnant

with twins at the time of the termination trial in this case. The juvenile court

terminated Tiana’s parental rights to her three older children in June 2019.2 We

affirmed that termination. In re A.B., No. 19-1089, 2019 WL 5428853, at *2 (Iowa

Ct. App. Oct. 23, 2019).

      For the first few months of M.C.’s life, he remained in parental care. But the

juvenile court prohibited M.C.’s contact with his father, Michael, outside of

professionally supervised visits. The court eventually ordered M.C.’s removal

when Tiana lied about allowing Michael unapproved contact with their children.




1 In termination-of-parental-rights cases, we review the proceedings de novo. In
re A.M., 843 N.W.2d 100, 110 (Iowa 2014). The juvenile court’s findings of fact do
not bind us, but they deserve deference, especially when assessing the credibility
of witnesses. Id. The State must present clear and convincing evidence of the
grounds for termination of parental rights. In re D.W., 791 N.W.2d 703, 706 (Iowa
2010); see Iowa Code § 232.117(3) (2019). Evidence satisfies that standard if no
serious or significant doubts exist about the correctness of conclusions of law
drawn from the proof. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000).
2 The court also terminated the parental rights of M.C.’s father, Michael, in that

order. The court preserved Tiana’s parental rights to M.C.
                                           3


And Tiana let M.C. develop a case of diaper rash so severe that it required

admission to the hospital and an overnight stay.

         The court adjudicated M.C. as a child in need of assistance (CINA) in

January 2019. Around that time, M.C. had a positive hair test for cocaine. The

next month the police apprehended Tiana at a Hy-Vee store for shoplifting. She

was in Michael’s company. They fought, and Michael bit her arm. The police

charged him with domestic abuse assault causing injury.

         The district court held a review hearing in April 2019. The DHS concerns

about Tiana’s parenting skills persisted. She remained unclear about the juvenile

court’s expectations.      The court stressed the importance of participating in

individual therapy, substance-abuse treatment, drug screens, and attending visits.

In its June 2019 order, the court found the State failed to offer clear and convincing

evidence to support termination of Tiana’s parental rights as to M.C.

         That same month, the State filed a new petition seeking termination. After

an August 2019 hearing at which Tiana testified, the court approved the petition. 3

The court offered the following summary of relevant facts:

         Tiana displayed a lack of insight as to how her choices impacted her
         children . . . . She denied being highly intoxicated or that she was an
         inappropriate caretaker. Tiana blamed her alcohol usage on DHS.
         She reported drinking every day because her children were
         removed. Tiana denied struggling with sobriety during this court
         case. She had no explanation for how she tested positive for cocaine
         or how her son M.C. also tested positive for cocaine. Tiana blamed
         DHS for the report that Tiana removed her drug patch in December
         2018. Tiana was not actively engaged in domestic violence services,
         nor was she engaged in her own mental health therapy on a
         consistent basis. Tiana had missed 8 out of 20 therapy sessions and
         was on same day scheduling due to her inconsistencies. . . . Little


3   Tiana testified Michael was not the father of the twins she was expecting.
                                         4


        has changed in the mother’s response to services since the last
        hearing in May 2019.

        The court determined the State offered clear and convincing proof to

support termination under Iowa Code section 232.116(1), paragraphs (g) and (h)

(2019). Tiana now appeals.

        II.     Analysis

        When the juvenile court orders termination under more than one statutory

provision, we need only find clear and convincing evidence to support one ground

to affirm. In re T.S., 868 N.W.2d 425, 435 (Iowa Ct. App. 2015). We focus today

on paragraph (g). Under that provision, the court may terminate the parent-child

relationship if it finds:

        (1) The child has been adjudicated a [CINA] pursuant to
        section 232.96.
               (2) The court has terminated parental rights pursuant to
        section 232.117 with respect to another child who is a member of the
        same family . . . .
               (3) There is clear and convincing evidence that the parent
        continues to lack the ability or willingness to respond to services
        which would correct the situation.
               (4) There is clear and convincing evidence that an additional
        period of rehabilitation would not correct the situation.

Iowa Code § 232.116(1)(g).

        No question, M.C. meets the first two requirements. The court adjudicated

him as a CINA in January 2019. And the court terminated Tiana’s parental rights

to his siblings in June 2019. The third and fourth elements remain in contention.

(A) Did the State offer clear and convincing evidence that Tiana is still unable or

unwilling to respond to services that would remedy the situation? (B) And would

more time to rehabilitate correct the situation? We address those questions in turn.
                                          5


       (A) Inability or unwillingness to respond to services

       Tiana contends she is able and willing to respond to services that would

allow reunification. She claims her home is safe and appropriate for M.C. Tiana

also points out she was gainfully employed throughout the case. And she has

engaged in family safety, risk, and permanency services that would allow her to

resume care of M.C.

       These circumstances do not tell the whole story. Instead, the record shows

Tiana has not gained the skills or knowledge necessary to safely parent M.C.

despite the duration of DHS involvement.           Under paragraph (g), the prior

termination will “ordinarily have provided a useful insight” about the parent’s ability

to function within the goals of an earlier permanency plan. See In re L.H., 480

N.W.2d 43, 46 (Iowa 1992).

       Indeed, those useful insights are available here. The DHS report noted:

       Given the very long history of services provided to this mother
       regarding her three other children’s CINA cases, her lack of insight
       shown at the termination hearing regarding those children and this
       child’s need for permanency, the State is again asking the Court to
       address termination of the mother’s parental rights as to this child.

       In our de novo review, we find clear and convincing evidence Tiana is

unable or unwilling to respond to the services necessary to ensure a stable

environment for M.C. Tiana refuses to address her substance-abuse issues or to

engage in individual therapy for her mental-health needs. She has not cooperated

with DHS workers and blames them for her lack of sobriety. She has not been

forthcoming about domestic abuse perpetrated by Michael. And the juvenile court

found her lack of candor about the father of the twins to be more evidence of her

lack of “protective capacity.” The State met the third element.
                                          6


       (B) Additional rehabilitation period to correct the situation

       Tiana insists additional time to engage in rehabilitative services will correct

the situation that led to M.C.’s removal. We disagree with that prediction. As a

practical matter, the juvenile court’s dismissal of the termination petition in M.C.’s

case in June 2019 provided Tiana with another period of rehabilitation. She did

not take that chance to seek substance-abuse treatment or individual counseling.

At the August termination hearing, she refused to say whether she had consumed

alcohol in the past few months. And she continued to be evasive about her

exposure to domestic violence. After viewing the record as a whole, we find clear

and convincing evidence that more time for rehabilitation would not fix the

problems with Tiana’s parenting. We affirm the order of termination under section

232.116(1)(g).

       AFFIRMED.